NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0072n.06

                                       Case No. 21-3613

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Feb 09, 2022
YEON HWA KIM; TAEYOUNG KIM; SE                     )                        DEBORAH S. HUNT, Clerk
RYUN KIM,                                          )
                                                   )
       Petitioners,
                                                   )       ON PETITION FOR REVIEW
                                                   )       FROM THE UNITED STATES
       v.
                                                   )       BOARD   OF  IMMIGRATION
                                                   )       APPEALS
MERRICK B. GARLAND, Attorney General,
                                                   )
       Respondent.                                 )
                                                   )


Before: SUTTON, Chief Judge; GIBBONS and GRIFFIN, Circuit Judges.

       SUTTON, Chief Judge. Immigration authorities issued the Kim family notices to appear

at removal proceedings. While the notices lacked a piece of statutorily required information—the

date and time of the hearing—the government provided that information in a later document. The

Kims argue that the immigration judge should have rejected the removal request based on the

defective notices. But they waited until late in the proceeding to make the argument. Because the

defective notices did not deprive the immigration judge of power to hear the case and because the

Kims waited too long to object to the missing information, we deny their petition for review.

       Se Ryun Kim, a native and citizen of South Korea, came to the United States as a student

in 2005. Her parents, Yeon Hwa and Taeyoung, entered the country the next year as visitors with

authorization to remain until 2007. The Kims overstayed. In June 2015, immigration authorities
Case No. 21-3613, Kim, et al. v. Garland


served all three with notices to appear at removal proceedings in Arlington, Virginia, at a date and

time “[t]o be set.” A.R. 139.

       In August 2016, the Kims received hearing notices directing them to appear before an

immigration judge on June 7, 2017, at 1:00 p.m. In March 2017, they retained counsel and

successfully moved for a change of venue to Memphis, Tennessee.                 In doing so, they

acknowledged proper service of their June 2015 notices to appear, admitted the allegations in the

notices, and conceded their removability.

       Later that year, the Kims appeared with counsel before an immigration judge in Memphis.

The immigration judge sustained the removability charges against them, then continued the case

to the following spring to allow the Kims to prepare applications for relief from the removal orders.

In March 2018, the Kims appeared with new counsel and moved for another continuance. The

immigration judge continued the case until October 2018.

       In June 2018, the U.S. Supreme Court held that an initial notice omitting the time and place

of removal proceedings does not qualify as a valid “notice to appear” under 8 U.S.C. § 1229(a)

and thus cannot be used to determine whether an alien has been present in the country for the ten

years required for cancellation-of-removal eligibility. Pereira v. Sessions, 138 S. Ct. 2105, 2113–

14 (2018). The next month, the Kims moved for the first time to terminate their removal

proceedings. Because their June 2015 notices lacked the time of their initial hearing, they argued,

the notices were invalid under Pereira and the immigration judge lacked subject matter jurisdiction

over the action. The immigration judge denied the motion.

       When the Kims appeared for their next scheduled hearing in October 2018, they declined

to pursue relief from removal. The immigration judge ordered them removed to South Korea. The

Kims appealed the denial of their motion to terminate to the Board of Immigration Appeals. The


                                                 2
Case No. 21-3613, Kim, et al. v. Garland


Board dismissed the appeal, reasoning that the defective notices did not deprive the immigration

judge of jurisdiction over the proceedings.

       The Kims petitioned this court for review of the Board’s order.

       Congress has tasked immigration judges with conducting “proceedings for deciding

the . . . deportability of an alien.” 8 U.S.C. § 1229a(a)(1). In doing so, it has provided that “written

notice,” also referred to as a notice to appear, “shall be given” to an alien subject to such

proceedings. Id. § 1229(a)(1). Notices to appear must specify the “time and place at which the

proceedings will be held.” Id. § 1229(a)(1)(G)(i).

       The Kims’ notices lacked some of the required information, as they directed the family to

appear on a date and at a time “[t]o be set.” A.R. 139. The government thus violated § 1229(a)(1).

       At stake is whether this violation requires us to terminate the removal proceedings in the

Kims’ favor.

       The defective notices, as a threshold matter, did not deprive the immigration judge of

subject matter jurisdiction. Pereira and its sequel, Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021),

do not affect an immigration judge’s power to act. “For jurisdictional purposes,” we have

explained, “it is not necessary that the Notice to Appear contain all the required information or

that all the information be included in a single document.” Ramos Rafael v. Garland, 15 F.4th

797, 801 (6th Cir. 2021).

       Recognizing that a defective notice does not deprive an immigration judge of jurisdiction,

the Kims have shifted their argument on appeal. Instead of claiming that a § 1229(a)(1) violation

removes subject matter jurisdiction over a removal action, they claim the statute is a mandatory

claims-processing rule. They invoke the Seventh Circuit’s decision in De La Rosa v. Garland,




                                                   3
Case No. 21-3613, Kim, et al. v. Garland


which held that § 1229(a)(1)’s strictures are “mandatory claims-processing rules for which

noncompliance will result in relief upon a timely objection.” 2 F.4th 685, 687 (7th Cir. 2021).

       One potential roadblock for the Kims is that their agency briefing nowhere mentions

claims-processing rules and speaks instead to subject matter jurisdiction. “[O]nly claims properly

presented to the [Board] and considered on their merits can be reviewed by this court in an

immigration appeal.” Ramani v. Ashcroft, 378 F.3d 554, 560 (6th Cir. 2004); see also 8 U.S.C.

§ 1252(d)(1). Although the government does not object to our review on exhaustion grounds, we

have generally treated this requirement as a jurisdictional rule requiring threshold consideration.

See Gazeli v. Session, 856 F.3d 1101, 1106–07 (6th Cir. 2017); Saleh v. Barr, 795 F. App’x 410,

421 (6th Cir. 2019) (Murphy, J., concurring).

       Even so, the Kims have exhausted their statutory claim. They have consistently argued

that their initial notices were defective under Pereira and that the government’s statutory violation

required termination of their removal proceedings.         The Kims’ jurisdictional and claims-

processing-rule arguments support the same underlying claim, even if framed differently, and we

have jurisdiction to review it. See Xiao Ren Zhuang v. Mukasey, 304 F. App’x 382, 387 (6th Cir.

2008) (“We do not take the exhaustion requirement to preclude arguments that merely give

additional support to claims that were raised before the [Board].”); Chocoj-Quino v. Att’y Gen.

United States, No. 21-1999, 2022 WL 278374, at *1 n.3 (3d Cir. Jan. 31, 2022) (reviewing a

claims-processing-rule argument despite the petitioner’s earlier reliance on a jurisdictional

argument because he “consistently relied on Pereira to argue that violation of § 1229(a) required

termination of his removal proceedings”).

       While the Kims have exhausted this argument, that does not mean it is a winning argument,

even if we assume that De La Rosa’s framework applies. Section 1229(a)(1) aims “to ensure that


                                                 4
Case No. 21-3613, Kim, et al. v. Garland


noncitizens appear for proceedings by requiring that the noncitizen be informed of the time and

place of the hearing.” Chavez-Chilel v. Att’y Gen. United States, 20 F.4th 138, 143 (3d Cir. 2021).

It works like a claims-processing rule by “promot[ing] the orderly progress of litigation.”

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435 (2011). But such rules bind courts

“only when properly asserted and not forfeited.” United States v. Alam, 960 F.3d 831, 833 (6th

Cir. 2020). De La Rosa itself noted that a petitioner should lodge objections to a defective notice

“at the outset of the proceeding.” 2 F.4th at 688. A “problem in the charging document” should

be “pointed out promptly, so that any error c[an] be fixed.” Chen v. Barr, 960 F.3d 448, 451 (7th

Cir. 2020).

       The Kims did not object to their defective notices to appear until more than three years

after receiving them. By that time, they had conceded proper service of the notices and admitted

the charges against them. And an immigration judge had found them removable. Because the

Kims did not object to the defective notices “at the outset of the proceeding,” they must show

prejudice to secure relief. De La Rosa, 2 F.4th at 687–88; see Chavez-Chilel, 20 F.4th at 144 n.7.

       The Kims have not pointed to any way in which the government’s statutory violation

prejudiced them. In the three years between receiving the initial notices and objecting to the

notices’ contents, the Board noted, the Kims “received their hearing notices” with the missing

information included. A.R. 4. They secured counsel and successfully moved to change venue.

And they “attended their scheduled hearings,” securing a continuance on each occasion. Id. at 3–

4. The defects in their initial notices in no way hampered the Kims’ ability to secure counsel or

participate fully in their removal proceedings—all confirmed by the many years during which no

removal occurred. See Chavez-Chilel, 20 F.4th at 144; see also Gomez-Chavez v. Barr, 791 F.

App’x 573, 582 (6th Cir. 2019); Flores v. Garland, 861 F. App’x 688, 692 (9th Cir. 2021).


                                                5
Case No. 21-3613, Kim, et al. v. Garland


Under these circumstances, the Board properly denied the Kims’ motion to terminate the

proceedings even though their initial notices lacked a date and time to appear.

       We deny the petition for review.




                                                6